Citation Nr: 1219587	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for degenerative joint disease, status post right total knee arthroplasty, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 30 percent disability rating for the Veteran's right knee condition.  Subsequently, in a March 2012 rating decision, the RO increased the Veteran's disability rating to 60 percent, effective August 7, 2008. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In March 2011, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim for an increased disability rating in excess of 60 percent for degenerative joint disease, status post right total knee arthroplasty, to include on an extraschedular basis.

As previously stated, the RO continued a 30 percent disability rating for the Veteran's right knee condition in a May 2009 rating decision.  Subsequently, in a March 2012 rating decision, the RO increased the Veteran's disability rating to 60 percent under Diagnostic Code (DC) 5055, effective August 7, 2008.  Under this code, a 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  While DC 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  Additionally, there is also no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  For all of these reasons, the Veteran is in receipt of the maximum rating available for his right knee disability.  However, the Veteran and his representative contend that the Veteran's right knee condition is of such severity that it warrants extraschedular consideration.  

An extraschedular disability rating is warranted based upon a finding that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record is insufficient to determine that the Veteran does not warrant extraschedular consideration of his claim.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to remand the matter to the RO to review the issue in the first instance, and determine if a referral to the Director of Compensation and Pension Service is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should readjudicate the claim on appeal to determine if an extraschedular rating is warranted for the Veteran's right knee disability, to include whether to refer the claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  

2. If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



